Citation Nr: 1610965	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, secondary to medications for service-connected right ankle and right knee disabilities. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1974 to October 1976.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2015, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Virtual VA contains the hearing transcript, VA treatment records, and other documents duplicative of documents located in VBMS.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has a gastrointestinal disorder due to medications for his service-connected right knee and right ankle disabilities.  

First, remand is required to obtain private records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  The Veteran testified at his March 2015 Board hearing that he obtained an opinion from a private doctor, Dr. RM, Jr.), who treated him at a Marion, Illinois Hospital.  These records are not associated with the claims file.  On remand, all outstanding records must be identified and obtained. 

Second, remand is required to obtain an adequate examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded an examination in December 2010.  In relevant part, the examiner determined that the Veteran's chronic epigastric pain was not likely due to medication for his service-connected disabilities, reasoning that there was no indication in the endoscopy results that he had sustained any gastritis or ulcer that would contribute to epigastric pain.  The examiner found that his complaints were at least as likely due to pancreatic cancer.  November r2009 VA treatment records, however, note that an EGD showed non-erosive gastritis.  Additionally, the Veteran submitted a printout of side effects of his medication which include gastrointestinal symptoms.  The Veteran should thus be afforded another examination to determine the nature and etiology of any gastrointestinal disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records, to specifically those from Dr. RM, Jr. at a Marion, Illinois Hospital.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

3.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of any current gastrointestinal disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A thorough explanation for any opinion must be provided.  

The examiner must obtain a full history from the Veteran.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

First, the examiner must determine all current gastrointestinal disorder, to specifically address whether he has gastritis.

Second, for each diagnosed gastrointestinal disorder, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that disorder was caused or aggravated by active service.

Third, for each diagnosed gastrointestinal disorder,  the examiner provide an opinion whether it is at least as likely as not (a 50 percent probability or more) that each disorder is either caused by or permanently aggravated by medications taken for the service-connected right knee and right ankle disabilities.  The examiner must comment on the known side effects of the Veteran's medication for the knee and ankle, which include gastrointestinal symptoms.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for service connection must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

